Citation Nr: 0614498	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  01-07 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include as secondary to exposure to Agent Orange, or as to 
service-connected Graves' disease, including treatment 
related to such disability.

2.  Entitlement to an increased rating for Graves' disease, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a right foot 
disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to April 
1969, and from June 1971 to October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a skin condition, 
to include as secondary to exposure to Agent Orange, or as to 
service-connected Graves' disease, including treatment 
related to such disability.  This rating decision also 
increased the disability rating for the veteran's service-
connected Graves' disease from 0 to 10 percent, effective 
March 28, 1997, and granted a temporary total rating for the 
veteran's service-connected right foot disability for the 
period of May 4, 2000 to June 30, 2000, after which a 
noncompensable evaluation was assigned.  By an April 2003 
rating decision, the RO increased the disability rating for 
the veteran's right foot from 0 to 10 percent for the period 
from July 1, 2000 to June 12, 2002, after which a temporary 
total rating was granted until July 31, 2002.  A 20 percent 
rating was to be in effect from August 1, 2002 until March 
26, 2003, after which another total temporary rating was in 
effect until April 30, 2003.  As of May 1, 2003, a 20 percent 
disability rating was in effect.  By a February 2005 rating 
decision, the RO increased the disability rating for the 
veteran's right foot from 20 to 30 percent disabling, 
effective May 1, 2003.  As the 10- and 30-percent evaluations 
for Graves' disease and the right foot disability are less 
than the maximum available ratings, the issues remain on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  





FINDINGS OF FACT

1.  The veteran's skin condition of the arms (prurigo 
nodularis) first manifested many years after service and is 
unrelated to any incident of service, including exposure to 
Agent Orange, or his service-connected Graves' disease.  The 
medical evidence does not show that the veteran has a 
permanent skin condition that was caused by his military 
service.  

2.  The veteran's euthyroid hypothyroidism, associated with 
Graves' disease, results in some constipation and requires 
the use of medication, but does not result in fatigability or 
mental sluggishness.  It is not manifested by cardiovascular 
involvement.

3.  The veteran's right foot disability is manifested by 
subjective complaints of pain and objective evidence of 
hallux valgus of the great toe, and claw toes to the second, 
third, fourth, and fifth toes, with decreased range of motion 
in all toes.  The mid- and hind-foot are noted to function 
well, and range of motion of the right ankle is normal.  
There is also objective evidence of abnormal sensation of the 
foot, and objective evidence of severe arthritic changes in 
the MTP joint of the great toe.  These manifestations produce 
difficulty with prolonged walking or weightbearing, but do 
not amount to loss of use of the right foot.


CONCLUSIONS OF LAW

1.  A skin condition (prurigo nodularis) was not incurred in 
or aggravated by the veteran's active service, and is not 
proximately due to or the result of exposure to Agent Orange 
or to his service-connected Graves' disease.  38 U.S.C.A. §§ 
1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2005).

2.  The criteria for a rating in excess of 10 percent for 
Graves' disease have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. 3.321, 4.3, 4.7, 4.119, Diagnostic 
Codes (DCs) 7900, 7903 (2005).

3.  The criteria for a rating in excess of 30 percent for a 
right foot disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71, 4.71a, DC 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  The veteran's diagnosed skin disorder (prurigo 
nodularis) is not a condition subject to presumptive service 
connection.

However, diseases associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309(e) (2005), will 
be considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
Prurigo nodularis, however, is not one of these diseases.  
See 38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2005).  
In addition, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2005).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran contends that his current skin condition of the 
arms (prurigo nodularis) was caused by exposure to Agent 
Orange.  Alternatively, he asserts that his skin condition is 
proximately due to his service-connected Graves' disease.  
After considering the veteran's claim in light of the record 
and the applicable law, however, the Board concludes that the 
preponderance of the evidence is against the claim, and the 
appeal will be denied.

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The veteran in this case served on 
active duty from August 1966 to April 1969, and from June 
1971 to October 1990, which included service in Vietnam 
during the applicable period.  Thus, the veteran in this case 
will be afforded the presumption of exposure to Agent Orange.  
However, the veteran has not been diagnosed with a disease 
that has been shown to have a positive association with 
exposure to herbicides, and service connection as secondary 
to exposure to Agent Orange is therefore not warranted.  See  
38 C.F.R. § 3.309(e).   The Board thus turns to the merits of 
the veteran's claim on alternate bases.

The veteran's service medical records indicate that he was 
seen in sick call in October 1968 for an itchy rash that 
reportedly began on his hands and then spread to the rest of 
his body.  Physical examination revealed a maculopapular 
erythematous rash on his body and extremities, including the 
palms.  He was noted to have been on kidney medicine for the 
past week.  The impression was drug allergy.  The veteran was 
next seen in sick call for skin-related complaints in June 
1986.  At that time, the veteran complained of pruritic 
vesicular lesions on the palms of his hands which ruptured 
easily, leaving ulcerated lesions.  The assessment was 
contact dermatitis.  Finally, the veteran was seen in sick 
call for skin-related complaints in January 1987.  At that 
time, he complained of an itchy rash on his back that had 
been there for the past three days.  The assessment was 
contact dermatitis.  The remainder of the veteran's service 
medical records do not refer to treatment for skin problems.  
His May 1990 separation examination report noted his skin as 
being normal; on the accompanying separation medical history 
report, he indicated that he did not suffer from any skin 
diseases.  The veteran's service medical records contain 
isolated references to skin problems, but do not show any 
chronic skin disorder.  Incurrence of a chronic skin disorder 
in service is not factually shown.

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
skin condition.  38 C.F.R. § 3.303(b).  The first post-
service clinical evidence of any skin condition is dated in 
January 1991, when on examination the veteran was noted to 
have follicular dry spots over both buttocks.  No assessment 
was made with regard to these spots; nor was any relationship 
to service indicated.  There is no further evidence of any 
skin condition until January 1998, many years after service.  
The January 1998 record marks the first post-service clinical 
evidence of a skin condition of the arms.  At that time, the 
veteran complained of a dry, itchy rash on his left arm.  
Physical examination revealed a scaling rash with secondary 
changes from scratching.  The skin was noted to generally be 
dry.  The assessment was pruritis/dry skin.  Treatment notes 
dated in August 1998 and April 2000 show that the veteran was 
treated for insect bites on his arms, thought to be related 
to working in his job at the lumbar yard, and in his garden, 
respectively.  The veteran's skin condition of the arms was 
first assessed as prurigo nodularis in November 2001.  At 
that time, the veteran was noted to have scattered 
papules/nodules on his upper extremities, with accentuated 
skin markings.  He was prescribed an ointment and informed 
that he should follow up in two months.  In December 2001, 
the veteran was treated for an outbreak of a rash with small 
pimples on his face, neck, and upper extremities that was 
thought to have resulted from exposure to spray paint.  The 
assessment was contact dermatitis.  In late December 2001, 
this rash was noted to have resolved, but reappeared upon 
contact with gasoline and oil.  Treatment records dated from 
January 2002 show continued periodic treatment for a skin 
condition of the arms assessed as prurigo nodularis.  At no 
time did any treatment provider relate this disorder to 
either the veteran's service, including exposure to Agent 
Orange, or to his Graves' disease, including treatment 
received for Graves' disease.

The veteran underwent VA dermatological examination in 
October 2002.  He  reported a history of skin problems since 
the mid-1980's, when he received radioiodine treatment for 
his Graves' disease.  He stated that since that time he has 
developed lesions on his arms which do not resolve with 
treatment.  Since being assessed as prurigo nodularis, the 
veteran stated that the associated itching had been 
alleviated, but the lesions still appeared.  Physical 
examination revealed scattered, elevated, and indurated 
lesions which had a "central-like ulceration" on the upper 
extremities.  The diagnosis was prurigo nodularis.  In 
addressing whether the prurigo nodularis was secondary to 
either Agent Orange or Graves' disease, the examiner stated 
that he consulted the 2000 edition of the textbook, 
"Diseases of the Skin," by Gary M. White and Neil H. Cox.  
Pertinent findings included "chronic, daily, incessant 
scratching is bad.  It damages the skin and exposes deeper 
layers to infection.  In response, the skin thickens in an 
attempt to protect itself.  The term lichen simplex chronicus 
refers to plaques of the skin that have developed in response 
to repeated scratching, and term prurigo nodularis refers to 
nodules."  The examiner stated that this indicated that the 
veteran's skin condition was due to chronic scratching, 
rather than due to a disease of the skin.  Because the 
condition was due to scratching, it was auto-inflicted.  
Therefore, neither Agent Orange nor Graves' disease was the 
likely etiology.  Given the veteran's report of a history of 
this type of skin condition since receiving the radioiodine 
treatment, the examiner determined that the veteran's 
condition was nervous in nature.  The only relationship to 
treatment for Graves' disease was the veteran's nervous 
response; it was not caused by the radiotherapy or any other 
treatment.

The veteran again underwent VA dermatological examination in 
August 2004.  At that time, the veteran reported a history of 
a skin problems which had developed in Vietnam, shortly after 
exposure to Agent Orange.  He described the skin condition as 
itchy papules on the arms and back.  The examiner noted that 
the veteran still had some active raised, non-tender, and 
non-pruritic lesions on his upper extremities.  These lesions 
were diagnosed by biopsy as prurigo nodularis and prurigo 
simplex.  In addressing the veteran's contention that the 
lesions on his arms were related to exposure to Agent Orange, 
the examiner noted that in the October 2002 report of 
examination, the examiner stated that she felt that the 
veteran's current condition was consistent with the 
pathological diagnosis of prurigo nodularis.  She went on to 
state that this was a lesion secondary to chronic scarring 
from itching, and repeated itching cycle.  At the time of the 
August 2004 examination, the veteran reported that the skin 
condition had developed in Vietnam.  For this reason, the 
August 2004 examiner felt that the skin disorder did not 
relate to any time frame associated with either the diagnosis 
of Graves' disease or treatment for Graves' disease.  
Accordingly, the August 2004 examiner did not believe that 
the veteran's skin condition was in any way related to 
Graves' disease.  The question then, was whether the current 
skin condition could be related to exposure to Agent Orange, 
and could have persisted for some 34 years.  The examiner 
noted that the veteran's skin condition had never been 
classified as a chloracne.  The examiner felt that it was 
unlikely that his current skin condition could be related to 
any alleged skin irritation 35 years before.

The veteran did not appear for a VA dermatological 
examination that was scheduled for October 2005.  
Accordingly, the Board does not have before it any pertinent 
information that may have been obtained had the veteran 
appeared.  The Board reminds the veteran that the duty to 
assist is not a "one-way street."  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.  
In this case, there is no evidence establishing a medical 
nexus between military service, including a service-connected 
disability, and the veteran's skin condition.  

The veteran's service medical records are negative for a 
chronic skin condition and at his October 1990 separation 
examination his skin was found to be normal.  With regard to 
post-service medical evidence, the first post-service 
clinical evidence related to his current skin condition was 
in January 1998, approximately 7 years after service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  

The Board also finds that the veteran does not have a skin 
condition that is proximately due to his Graves' disease, 
including treatment received for Graves' disease.  The Board 
finds the October 2002 and August 2004 VA examiners' opinions 
finding no relationship between the prurigo nodularis and 
Graves' disease, including treatment for Graves' disease to 
be probative, as they each conducted a thorough review of the 
veteran's claims file in conjunction with the examination, 
and provided adequate rationale for their opinions.  The 
Board finds the October 2002 opinion finding no such 
relationship to be particularly probative, as that examiner 
referenced medical treatise information related to the 
veteran's case and thoroughly explained her reasoning for 
finding that the veteran's condition was nervous in etiology, 
rather than disease-related.  Additionally, the Board finds 
probative the fact that there is no evidence of record that 
weighs in favor of finding any relationship between the 
veteran's Graves' disease and his currently diagnosed prurigo 
nodularis.  For these reasons, the Board finds that service 
connection on a secondary basis is not warranted either.

The Board has considered the veteran's assertions that his 
current skin condition is related to his service, including 
exposure to Agent Orange, or to his Graves' disease.  
However, as a layman, the veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

In the present case, there is no competent medical evidence 
that the veteran's prurigo nodularis is linked to service or 
to a service-connected disability.  No probative, competent 
medical evidence exists of a relationship between this 
condition and the veteran's service.  Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1990); 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Board 
concludes that the veteran's current skin condition was not 
incurred in or aggravated by his service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran asserts that he is entitled to an increased 
rating for both his Graves' disease and for his right foot 
disability.  These claims will be addressed in turn.

A.  Graves' Disease

The veteran has been diagnosed with hyperthyroidism, status 
post-radioactive iodine treatment with resulting 
hypothyroidism.  Accordingly, both the diagnostic codes 
pertaining to hyper- and hypothyroidism apply in this case.  
See 38 C.F.R. § 4.119, DCs 7900, 7903. 

The veteran's Graves' disease has been rated as 10 percent 
disabling under DC 7903, which pertains to hypothyroidism.  
Under this code, a 10 percent evaluation is warranted when 
the hypothyroidism is manifested by fatigability, or when 
continuous medication is required for control.  A 30 percent 
evaluation is warranted when manifested by fatigability, 
constipation, and mental sluggishness.  A 60 percent 
evaluation is warranted for muscular weakness, mental 
disturbance, and weight gain; and a 100 percent rating is 
warranted when manifested by cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute) and sleepiness.  38 C.F.R. § 4.119, 
DC 7903.

Under DC 7900, symptoms of tachycardia, which may be 
intermittent, and tremor; or, if continuous medication is 
required for control, warrant a 10 percent evaluation. If 
tachycardia, tremor, and increased pulse pressure or blood 
pressure are manifested, a 30 percent evaluation is 
warranted.  Hyperthyroidism which manifests with emotional 
instability, tachycardia, fatigability, and increased pulse 
pressure or blood pressure, warrants an evaluation of 60 
percent.  If disease of the heart is the predominant finding, 
the disorder is to be evaluated as hyperthyroid heart disease 
(DC 7008), if so doing would result in a higher evaluation 
than using the criteria above.  38 C.F.R. § 4.119, DC 7900, 
Note (1).

DC 7008 provides that hyperthyroid heart disease may be 
included as part of the overall evaluation for 
hyperthyroidism under DC 7900.  However, when atrial 
fibrillation is present, hyperthyroidism may be evaluated 
either under DC 7900 or under DC 7010 (supraventricular 
arrhythmia), whichever results in a higher evaluation.

VA medical records dated from March 1997 to August 2005 show 
that the veteran complained of occasional constipation and 
fatigue.  They do not demonstrate mental sluggishness, 
tachycardia, or high blood pressure.

On VA examination in October 2002, the veteran reported 
having mood swings and constipation.  He denied experiencing 
palpitations or shortness of breath.  He similarly denied 
heat or cold intolerance, and stated that his weight had been 
stable in the past year.  He reported that on average he 
slept 4-6 hours per night, awaking at 2:00 a.m., but stated 
that this was his habit.  On physical examination, his 
thyroid gland was not palpable, and there were no tenderness 
or palpable masses in his neck.  His blood pressure was 
normal.  No mental sluggishness was noted.  The diagnosis was 
Graves' disease, resolved, now euthyroid due to hormone 
replacement.

The veteran again underwent VA examination in August 2004.  
At that time, he reported having some feelings of jitteriness 
or shakiness, feeling hot, and weight loss.  He also reported 
rare palpitations that lasted approximately two to three 
seconds, and occurred "every month or two."  Physical 
examination revealed no shakes or tremors, no thyromegaly, 
residual goiter, bruits in the neck, or lymphodenopathy.  His 
blood pressure was normal.  He was noted to not have had any 
significant weight change in the previous three to four 
years, and an EKG dated in March 2003 was noted to have been 
essentially normal.  No mental sluggishness was noted.  The 
examiner noted that he really did not appear hyper- or 
hypothyroid.  The diagnosis was Graves' disease, currently 
euthyroid.

The Board finds that a rating in excess of 10 percent under 
DC 7903 is not warranted.  While the record reflects that the 
veteran continues to take a thyroid supplement and that he 
complains of fatigue and occasional constipation, the veteran 
has repeatedly been found to be euthyroid and there is no 
medical evidence substantiating the presence of any mental 
sluggishness.  38 C.F.R. § 4.119, DC 7903.  The Court has 
observed that the use of the conjunctive "and" in benefits 
provisions means that all the specified criteria must be 
satisfied.  See Malone v. Gober, 10 Vet. App. 539, 542 
(1997); cf. Drosky v. Brown, 10 Vet. App. 251, 255 (1997).  
Diagnostic Code 7903 contains a conjunctive set of criteria, 
and all three must be present to warrant compensation at the 
30 percent level.  The Board recognizes that 38 C.F.R. § 4.21 
provides for an exception where a Rating Schedule code sets 
out numerous criteria, of which not all would be expected to 
exist in a single individual at any one time.  The Board, 
however, finds that DC 7903 is sufficiently concise and 
specific that it does not fall within the scope of § 4.21.  
Therefore, since the veteran does not demonstrate all three 
criteria, DC 7903 cannot serve as a basis for an increased 
rating in this case.

Nor can DC 7900 serve as a basis for an increased rating.  
While the veteran has complained of rare palpitations, there 
is no evidence of tachycardia or increased blood pressure.  
These symptoms do not warrant a compensable rating under 
DC 7900.  38 C.F.R. § 4.119, DC 7900.  Thus, DC 7900 cannot 
service as a basis for an increased rating in this case.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected disability, 
however, according to the results of the VA examinations and 
the medical evidence of record, as compared to the rating 
criteria, an increased rating may not be granted. 

As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

B.  Right Foot

The veteran currently has a 30 percent disability rating 
under DC 5284, which pertains to other injuries of the foot.  
This diagnostic code provides a higher 40 percent rating only 
if there is actually loss of use of the foot.  38 C.F.R. 
§ 4.71a, DC 5284.

On VA examination in August 2004, the veteran was noted to 
have hallux valgus of the right great toe, and hammer toes of 
the second, third, fourth, and fifth toes, each limited in 
range of motion.  The veteran complained of significant pain 
around the foot, but particularly around the great toe.  This 
pain reportedly resulted in significant difficulty in 
ambulating distances greater than 50 feet, and in 
weightbearing.  The veteran also reported that he had 
abnormal sensation in the right foot, particularly in that it 
at times felt as though the foot was in a cold or damp sock.  
He also reported that his right foot disability prohibited 
him from driving, and thereby from maintaining his former 
profession as a truck driver.  Physical examination revealed 
"reasonable" alignment of the toes, and normal range of 
motion of the ankle.  Sensation to light touch over the 
dorsum of the foot, first web space, as well as the 
mediolateral aspects of the foot was not symmetric when 
compared with the contralateral side.  The veteran reported 
numbness in those areas.  In this regard, the examiner stated 
that it was difficult to explain this parasthesias and 
numbness, but it appeared to be real.  X-ray examination 
revealed severe degenerative changes in the MTP joint of the 
great toe.  In assessing the veteran's current level of 
disability, the examiner stated that although the veteran had 
difficulty with his toes, particularly with active motion, 
his ankle functioned well, as did his hind- and midfoot.  
However, the examiner felt that the veteran's manifestations 
would present difficulty with prolonged walking or 
weightbearing.

While the veteran's right foot disability is significant, the 
medical evidence does not show, nor does he allege, that he 
has actually lost the use of the foot.  He is able to walk 
and stand, albeit with limitations, and clearly has more 
function in the foot than would be served with an amputation 
stump, as he has good range of motion of the ankle, and his 
hind- and midfoot are noted to function well.  See 38 C.F.R. 
§ 4.63 (2005).  Accordingly, he is not entitled to an 
increased rating under DC 5284.  38 C.F.R. § 4.71a, DC 5284.

The Board has considered the applicability of other 
diagnostic codes pertaining to foot disabilities.  However, 
no diagnostic code provides a rating in excess of 30 percent 
for a single foot disability in the absence of loss of use of 
the foot.  See 38 C.F.R. § 4.71a, DCs 5276-5283.  
Accordingly, in this case, a schedular rating in excess of 30 
percent is not warranted.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected disability, 
however, according to the results of the VA examinations and 
the medical evidence of record, as compared to the rating 
criteria, an increased rating may not be granted. 

As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2003, February 
2003, May 2004, June 2004, February 2005, and May 2005; 
rating decisions in January 2001, April 2003, February 2005, 
and December 2005; a statement of the case in July 2001; and 
supplemental statements of the case in January 2003, April 
2003, and February 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 1996) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson,  19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the December 2005 supplemental 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.


ORDER

Entitlement to service connection for a skin condition is 
denied.

Entitlement to an increased rating for Graves' disease is 
denied.

Entitlement to an increased rating for a right foot 
disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


